FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT

 MILO MCCORMICK STANLEY ,                   No. 11-99014
             Petitioner-Appellant,
                                              D.C. No.
                   v.                      2:98-cv-00430-
                                                GMS
 CHARLES L. RYAN ,
              Respondent-Appellee.             ORDER


       Appeal from the United States District Court
                for the District of Arizona
        G. Murray Snow, District Judge, Presiding

                  Argued and Submitted
        March 19, 2013—San Francisco, California

                    Filed May 28, 2013

       Before: Johnnie B. Rawlinson, Carlos T. Bea,
           and Sandra S. Ikuta, Circuit Judges.


                        COUNSEL

Paula K. Harms, Assistant Federal Public Defender, Phoenix,
Arizona, for Petitioner-Appellant.

Julie A. Done, Assistant Attorney General, Capital Litigation
Section, Phoenix, Arizona, for Respondent-Appellee.
2                     STANLEY V . RYAN

                           ORDER

    Petitioner Milo McCormick Stanley (Stanley) appealed
the district court’s vacatur of an evidentiary hearing ordered
by this court and denial of his petition for a writ of habeas
corpus. On May 10, 2013, Stanley’s counsel informed this
court that Stanley passed away in prison. Due to Stanley’s
death, we dismiss his appeal and “remand this case to the
district court for dismissal of the petition for a writ of habeas
corpus as moot and for further proceedings as may be
required, including the vacatur of any prior orders.” Farmer
v. McDaniel, 692 F.3d 1052 (9th Cir. 2012) (citation
omitted).

    DISMISSED AND REMANDED.